DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s filing date of February 21, 2020 is acknowledged.
Restriction Election and Traversal
Applicant's election with traverse of Species I, directed to evaporating (claim 12), in the reply filed on February 10, 2022 is acknowledged.  The traversal is on the grounds that the examiner is requiring election of species based on claims.  This is not found persuasive because the drying methods of evaporating, spray-drying, and vacuum-drying are distinct processes that have divergent subject matter and require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Status
Claims Filing Date
February 10, 2022
New
20
Pending
1-20
Withdrawn
13, 14
Under Examination
1-12, 15-20


Claim Interpretation
Claim 1 lines 3, 6, and 7,  claim 6 line 1, and claim 17 line 8  “second  metallic composition” will be given the broadest reasonable interpretation consistent with the specification. MPEP 2111. Merriam-Webster defines the term “metallic” as made of or containing a metal. Applicant’s specification at [0014] and claim 6 further limit the second metallic composition to a metallic nitride, carbide, and/or oxide (i.e. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 102(a)(2) as being anticipated by She (US 2016/0279704).
Regarding claim 1, She teaches mixing (i.e. exposing) for several hours Ni-20 wt% Cr powder with a mean particle size of approximately 40 um (i.e. first metal particles comprising a first metallic composition)  with a colloidal solution of zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. a suspension of dispersoid forming particles comprising a second metallic composition) in a beaker by adding the zirconium oxide colloidal solution to a beaker of Ni-20wt% Cr powder then rinsing with water and drying, where the zirconium oxide nanoparticles are observed in a spaced-apart distribution on the surface of the powder (i.e. to form a plurality of metal particles having the dispersoid forming particles thereon, wherein the plurality of metal particles having the dispersoid forming particles thereon has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0044]) followed by additive processing of the powder with an energy beam to provide an article with a relatively uniform dispersion of reinforcement 
Regarding claim 2, She teaches Ni-20wt% metal powder (i.e. the first metallic composition comprises nickel) ([0044]).
Regarding claim 3, She teaches Ni-Cr20wt% powder with a mean particle size of approximately 40 um (i.e. the plurality first metal particles comprise a first mean particle size from about 10 to 1000 um) ([0044]).
Regarding claim 4, She teaches zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. the dispersoid forming particles comprise second mean particle size of from about 5 nm to about 250 nm) ([0044]).
Regarding claim 5, She teaches Ni-Cr20wt% powder with a mean particle size of approximately 40 um (i.e. the plurality of first metal particles comprise a first mean particle size) and zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. the dispersoid forming particles comprise a second mean particle size) (i.e. the first mean particle size, approximately 40 um, is greater than the second mean particle size, approximately 5 to 10 nm) ([0044]).
Regarding claim 6, She teaches zirconium oxide (i.e. metallic oxide) ([0044]). 
Regarding claim 7, She teaches processing the powder using an additive process that deposits layers of powder onto one another, then uses an energy beam to thermally fuse selected portions of the layers with reference to data, such as computer-aided drawing, to form an article (i.e. electron beam melting (EBM), directed selective laser melting (DSLM), selective laser melting (SLM), and combinations thereof) ([0045]).
Regarding claim 8, She teaches drying the powder after mixing and rinsing to form the zirconium oxide nanoparticles on the surface of the powder (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to a drying process) ([0044]).
Regarding claim 9, She teaches the zirconium oxide is provided in a colloidal solution (i.e. the suspension comprises at least one fluid carrier, wherein the at least one fluid carrier comprises water) ([0044]).
Regarding claim 11, She teaches a beaker with Ni-20wt% Cr powder (i.e. placing the plurality of first metal particles in a receptacle) and adding to this beaker a zirconium oxide colloid solution (i.e. pouring the suspension of dispersoid forming particles over the plurality of first metal particles in the receptacle, wherein the suspension comprises a fluid carrier), stirring, rinsing, and drying in an oven at approximately 120°C for several hours (i.e. exposing the first metal particles and the suspension of dispersoid forming particles to an evaporation process) so that the zirconium oxide nanoparticles are in a spaced-apart distribution on the surface of the powder (i.e. to form the plurality of metal particles having the dispersoid forming particles thereon) ([0044]).
Regarding claim 12, She teaches mixing, stirring, rinsing, and drying in an oven at approximately 120°C for several hours (i.e. evaporating the fluid carrier by drying the plurality of first metal particles and the suspension of dispersoid forming particles to remove the fluid carrier).
Regarding claim 15, She teaches a formed article (i.e. dispersion strengthened material) with ceramic nanoparticles (i.e. dispersoids of the second metallic composition) dispersed in the metal (i.e. a metal-based matrix of the first metallic composition), providing a relatively uniform distribution of reinforcement ([0045]).
Regarding claim 20, She teaches the additive processing using an energy beam that melts the metal such that the selected portions of the layers of powder fuse together to form the article with the relatively uniform dispersion of ceramic nanoparticles in the metal (i.e. the energy process comprises an energy beam process to melt the plurality of particles having the dispersoid forming particles thereon and form the dispersion strengthened material) ([0045]).
Regarding claim 17, She teaches Ni-20wt% Cr powder with a mean particle size of approximately 40 um (i.e. a first plurality of particles comprising a first metallic composition and a first mean particle size) in a beaker, adding a zirconium oxide (i.e. the second plurality of particles comprise a second metallic composition) colloidal solution (i.e. the dispersoid forming powder is suspended in a fluid carrier) with a nanoparticle sizes of approximately 5 to 10 nm (i.e. the second plurality of particles comprises a second mean particle size) to the beaker (i.e. covering a first metal powder comprising a first plurality of particles with a suspension of a dispersoid forming powder comprising a second plurality of particles), to form zirconium oxide nanoparticles in a spaced-apart distribution on the surface of the powder (i.e. to form a third metal powder comprising the first plurality of particles with the second plurality of particles thereon) ([0044]) then producing an article through additive processing by depositing multiple layers of powder onto one another and using an energy beam to thermally fuse selected portions of the layers to one another with reference to computer-aided drawing (CAD) data (i.e. producing a component from the third metal powder using electron beam melting (EBM), direct selective laser melting (DSLM), or selective laser melting (SLM)) to form an article with a dispersion of ceramic nanoparticles in the metal (i.e. a dispersion strengthened metal component comprising nano-sized dispersoids dispersed in a metal-based matrix) ([0045]).
Regarding claim 18, She teaches Ni-20wt% Cr with a mean particle size of approximately 40 um and zirconium oxide nanoparticles with a size of approximately of 5 to 10 nm (i.e. the first mean particle size is greater than the second mean particle size) ([0044]).
Regarding claim 19, She teaches a formed article with ceramic nanoparticle relatively uniformly dispersed in the metal (i.e. the component comprises nano-sized dispersoids of the second metallic composition within a metal-based matrix of the first metallic composition) ([0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and further in view of Roth-Fagaraseanu (US 2019/0015897).
In the event it is determined that the teaching of a colloidal solution does not read on a fluid carrier that comprises water, then the  below rejection is applied.
Regarding claim 9, She is silent to a fluid carrier that comprises water.
Roth-Fagaraseanu teaches nanoparticles in an aqueous solution are mixed with metal powder and dried so that the nanoparticles become distributed on the surfaces of the metal powder particles ([0025], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of She to supply the nanoparticles in a colloidal suspension that is an aqueous solution because upon drying of the solution the nanoparticles distribute on the surface of the metal powder (Roth-Fagaraseanu [0026]), which is the desired structure of the nanoparticles and metal powder in She (She [0044]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and as evidenced by Hug (Hug et al. Additive manufacturing of a Ni-20 wt%Cr binary alloy by laser powder bed fusion: Impact of the microstructure on the mechanical properties. Materials Science & Engineering A 834 (2022) 142625.) and Zirconium Oxide (Zirconium Oxide. American Elements® https://www.americanelements.com/zirconium-oxide-1314-23-4. Accessed March 17, 2022.).
Regarding claim 10, the example of She is silent to the dispersion strengthened material comprising from about 1 to about 10 vol% of the second metallic composition.
She teaches the powder has a composition of 0.1 to 5 wt% ceramic nanoparticles ([0019], [0042]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the example of She to vary the ceramic nanoparticle composition between 0.1 and 5 wt% because this is the amount of ceramic nanoparticle taught to be present in the powder material composition of She (She [0019]).
Ni-20wt% Cr has a density of 8.4 g/cm3 (Hug pg. 3 col. 1 para. 1) and zirconium oxide has a density of 5.68 g/cm3 (Zirconium Oxide pg. 2 “Density”). For a powder composition with 95 to 99.9 wt% Ni-20wt%Cr and 0.1 to 5 wt% zirconium oxide, the volume fraction of the zirconium oxide is 0.2 to 7 vol%.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over She (US 2016/0279704) as applied to claim 1 above, and further in view of Kington (US 2015/0093279).
Regarding claim 16, She teaches forming an article with the ceramic nanoparticles (i.e. zirconium oxide) dispersed into the metal (i.e. Ni-20 wt%Cr) (i.e. an oxide dispersion strengthened (ODS) material) ([0044], [0045]), but is silent to exposing the dispersion strengthened material to a directional recrystallization process.
Kington teaches recrystallization heat treatment of an ODS alloy to develop an elongated grain shape (i.e. directional recrystallization) ([0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention after forming the article of She to recrystallization heat treat to develop an elongated .
Claims 1-9, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897).
Regarding claim 1, Roth-Fagaraseanu teaches a process for producing a creep resistant material ([0002], [0009]) such as an oxide-dispersion-strengthened (ODS) alloy ([0016]) comprising providing metal powder (i.e. first metal particles comprising a first metallic composition) ([0010]), providing metallic or ceramic nanoparticles (i.e. dispersoid forming particles comprising a second metallic composition) ([0011]), mixing the metal powder with the nanoparticles ([0012]) in an aqueous suspension then drying so that the nanoparticles become distributed on the surface of the particles of metal powder (i.e. forming a plurality of metal particles having the dispersoid forming particles thereon, wherein the plurality of metal particles having the dispersoid forming particles thereon has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0026]), and consolidation of the mixture of metal powder and nanoparticles to form a material with a polycrystalline metal structure with the nanoparticles arranged at the grain boundaries (i.e. a dispersion strengthened material) ([0013], [0014]) by selective laser melting (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy process) ([0028]).
Regarding claim 2, Roth-Fagaraseanu teaches the metal powder (i.e. first metallic composition) is Ni-based and/or Co-based alloy ([0047]).
Regarding claim 3, Roth-Fagaraseanu teaches the metal powder particles (i.e. first metal particles) have a D50 (i.e. mean particle size) of from 10 to 40 um ([0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Roth-Fagaraseanu teaches the diameters of the nanoparticles (i.e. dispersoid forming particles) are particularly in the range from 10 nm to 1 um ([0040]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Roth-Fagaraseanu teaches metal powder particles (i.e. first metal particles) having a D50 of from 10 to 40 um ([0044]) and the diameters of the nanoparticles (i.e. dispersoid forming particles) are particularly in the range from 10 nm to 1 um ([0040]).
Regarding claim 6, Roth-Fagaraseanu teaches the nanoparticles are ceramic oxides, such as yttrium oxide, aluminum oxide, and zirconium oxide (i.e. metallic oxide) ([0045]).
Regarding claim 7, Roth-Fagaraseanu teaches consolidating by selective laser melting (i.e. SLM) ([0028]).
Regarding claim 8, Roth-Fagaraseanu teaches drying after mixing the metal powder with the nanoparticles in an aqueous suspension ([0026]).
Regarding claim 9, Roth-Fagaraseanu teaches providing the nanoparticles in an aqueous (i.e. water) suspension ([0025], [0026]).
Regarding claim 15, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy where the nanoparticles are present as grain boundary of the grains of the polycrystalline metal structure ([0016]).
Regarding claim 17, Roth-Fagaraseanu teaches producing a creep resistant material ([0002]) by providing metal powder (i.e. a first plurality of particles comprises a first metallic composition) and nanoparticles (i.e. a second plurality of particles comprise a second metallic composition) in an aqueous suspension (i.e. the dispersoid forming powder is suspended in a fluid carrier) ([0025]) where the nanoparticles have a diameter of 10 nm to 5um (i.e. wherein the seconds plurality of particles comprise a second mean particle size) ([0040]) and the metal particles have a D50 of 10 to 40 um (i.e. wherein the 
Regarding claim 18, Roth-Fagaraseanu teaches nanoparticles have a diameter of 10 nm to 5um (i.e. the second mean particle size) ([0040]) and metal particles have a D50 of 10 to 40 um (i.e. the first mean particle size) ([0044]) (i.e. the first mean particle size is greater than the second mean particle size).
Regarding claim 19, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy with nanoparticles at the grain boundaries of the polycrystalline metal structure (i.e. the component comprises nano-sized dispersoids of the second metallic composition within a metal-based matrix of the first metallic composition) ([0016]).
Regarding claim 20, Roth-Fagaraseanu teaches selective laser melting (i.e. the energy process comprises an energy beam process to melt the plurality of particles having the dispersoid forming particles thereon to form the dispersion strengthened material) ([0028]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further as evidenced by Nickel (Types of Nickel Alloys. Thomas A Xometry Company. https://www.thomasnet.com/articles/metals-metal-products/types-of-. Accessed March 17, 2022.) and Aluminum Oxide (Aluminum Oxide. American Elements. https://www.americanelements.com/aluminum-oxide-1344-28-1. Accessed March 17, 2022.).
Regarding claim 10, Roth-Fagaraseanu teaches the concentration of nanoparticles is from 0.1 to 3 mass% ([0039]), where examples of the metal powder are nickel-based alloys ([0047]) and examples of the nanoparticles are aluminum oxide ([0045]). 
Ni alloys have a density of about 8.9 g/cm3 (Nickel pg. 1 “Density”) and aluminum oxide has a density of 3.95 g/cm3 (Aluminum Oxide pg. 2 “Density”). Therefore, the vol% of the aluminum oxide is about 0.3 to 6.5.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further in view of She (US 2016/0279704).
Regarding claim 11, Roth-Fagaraseanu teaches the nanoparticles are in an aqueous suspension ([0025]) and are mixed with the metal powder then dried so that the nanoparticles become distributed on the surface of the particles of the metal powder ([0026]), but is silent to pouring the suspension of dispersoid forming particles over the plurality of first metal particles in a receptacle.
She teaches metal powder in a beaker then adding into the beaker a colloid suspension of zirconium oxide nanoparticles ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roth-Fagaraseanu to pour the aqueous suspension into a beaker (i.e. receptacle) of metal powder because this order of steps upon drying produces nanoparticles on the surface of the  metal powder (She [0044]), the same final structure taught in Roth-Fagaraseanu (Roth-Fagaraseanu [0026]).
 Regarding claim 12, Roth-Fagaraseanu teaches drying the aqueous suspension after mixing, but is silent to how the drying is performed.

It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roth-Fagaraseanu to dry the aqueous suspension in an oven (i.e., by evaporation) because this drying process produces nanoparticles on the surface of the  metal powder (She [0044]), the same final structure taught in Roth-Fagaraseanu (Roth-Fagaraseanu [0026]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further in view of Kington (US 2015/0093279).
Regarding claim 16, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy ([0016]), but is silent to exposing the dispersion strengthened material to a directional recrystallization process.
Kington teaches recrystallization heat treatment of an ODS alloy to develop an elongated grain shape (i.e. directional recrystallization) ([0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention after forming the ODs alloy of Roth-Fagaraseanu to recrystallization heat treat to develop an elongated grain shape because it enhances high temperature deformation behavior by inhibiting intergranular damage accumulation (Kington [0018]).
Related Art
Okumura (US 2019/0193151)
Okumura teaches manufacturing of a three-dimensional shaped article ([0007], [0009]) from metal powder of about 10 to 100 um with nanoparticles adhered to the surface ([0010]-[0012]) where the metal particles are a Ti alloy, Ni alloy, Co alloy, or Fe alloy ([0014]) and the nanoparticles are oxides of the metal element forming the metal compound ([0064]).
Martin (US 2018/0133789)
	Martin teaches a metal nanocomposite with metal microparticles, such as AlSi10Mg alloy, of a size of about 1 um to about 1 cm and nanoparticles, such as tungsten carbide, with an average size of about 1 nm to about 1000 nm, where the nanocomposite contains about 0.1 to 10wt% nanoparticles ([0018]-[0021], [0096], [0097], [0104]) manufactured by metal additive manufacturing ([0115]).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735